


Genesis Energy, LLC
2010 Long-Term Incentive Plan
Phantom Units with DERs Award


GRANT made as of [Date] between Genesis Energy, LLC, a Delaware limited
liability company (the “Company”), and __________ (“Director” or “Participant”).


To carry out the purposes of the Genesis Energy, LLC 2010 Long-Term Incentive
Plan (the “2010 Plan”), by affording Participant the opportunity to receive cash
payments based on the Fair Market Value of the Common Units (“Units”) of Genesis
Energy, L.P. (the “Partnership”), the Company hereby grants you Phantom Units
with DERs as follows:


1.
Grant of Phantom Units with DERs.

(a)
General. The Company hereby grants to Director ___ Phantom Units pursuant to the
2010 Plan. This grant of Phantom Units also includes a grant of tandem DERs with
respect to each Phantom Unit. The Company shall establish a DER bookkeeping
account with respect to each Phantom Unit (“DER Account”) that shall be credited
with an amount equal to any cash distributions made by the Partnership on a Unit
during the period such tandem Phantom Unit is outstanding. If the participant is
a Director on the date on which Partnership pays pro rata cash distributions to
its unitholders, the Company shall pay the Participant on such date an amount of
money equal to her/his DER Account balance, subject to any limitations provided
in this Agreement or the 2010 Plan. This grant is subject to the terms and
conditions of the 2010 Plan, which is incorporated herein by reference as a part
of this Agreement. A copy of the 2010 Plan is attached hereto. In the event of
any conflict between the terms of this Agreement and the 2010 Plan, the 2010
Plan shall control. Capitalized terms used in this Agreement but not defined
herein shall have the meanings ascribed to such terms in the 2010 Plan, unless
the context requires otherwise.

(b)
Vesting. Except as otherwise provided in Paragraph 2 hereof, all Phantom Units
and DERs granted hereunder are 100% vested and, not withstanding Section
5(A)(iii) of the 2010 Plan, will be paid on the Settlement Date specified on
Schedule A hereto.

2.
Events Occurring Prior to Settlement Date.

(a)
Death or Disability. If, prior to the Settlement Date, Director ceases to be a
Director as a result of death or disability (within the Company’s policy or
determination thereof), all unvested Phantom Units and DERs granted hereunder
then held by Director will automatically become payable upon such separation
from service.

(b)
Other Termination. If Director ceases to be a Director for any reason other than
death or disability as provided in (a) above, all Phantom Units and DERs granted
hereunder then held by Director will automatically become payable upon such
separation from service.

(c)
Change in Control. Notwithstanding any other provision hereof, upon a Change in
Control, all Phantom Units and DERs granted hereunder then held by Director will
automatically become payable upon such Change in Control.

3.
Payment. As soon as administratively practicable and not later than 30 days
after earliest to occur of the Settlement Date specified on Schedule A hereto or
an event specified under Section 2, Director shall receive from the Company, in
cancellation of all such outstanding Phantom Units and DERs, a cash payment
equal to the sum of (i) the Fair Market Value of a Unit on the Settlement Date
or the date of the event specified under


1



--------------------------------------------------------------------------------




Section 2, as the case may be, and (ii) the amount of cash then credited to the
DER Account with respect to each outstanding Phantom Unit.
4.
Limitations Upon Transfer. All rights under this Grant shall belong to Director
and may not be transferred, assigned, pledged, or hypothecated in any way
(whether by operation of law or otherwise), other than by will or the laws of
descent and distribution or pursuant to a “qualified domestic relations order”
(as defined by the Internal Revenue Code of 1986, as amended), and shall not be
subject to execution, attachment, or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate, or otherwise dispose of such rights
contrary to the provision in this Grant, or the 2010 Plan, or upon the levy of
any attachment or similar process upon such rights, such rights shall
immediately become null and void.

5.
Withholding of Tax. To the extent that the grant, vesting or payment of a vested
Phantom Unit or DER results in the receipt of compensation by Director with
respect to which the Company or Affiliate has a withholding obligation, the
Company or Affiliate shall withhold such amount from any payment otherwise due
under this Grant.

6.
Binding Effect. This Grant shall be binding upon and inure to the benefit of any
successor or successors of the Company or upon any person lawfully claiming
under Director.







GENESIS ENERGY, LLC    




By: ________________________________
Name: Grant E. Sims
Title: Chairman of the Board




    

2



--------------------------------------------------------------------------------






Schedule A


Units Granted
Settlement Date___________



Phantom Units
[Three years from Date of Grant]



DERs
Each date Unit distributions are declared and paid for Unit holders of the
Partnership














3

